Title: Ferdinand Rudolph Hassler to James Madison, 6 February 1833
From: Hassler, Ferdinand Rudolph
To: Madison, James


                        
                            
                                Excellent Sir 
                            
                            
                                
                                    Washington City
                                
                                6th Febry 1833
                            
                        
                        In taking the Liberty to address to You herewith Copies of my Reports upon Weights and measures, I again make
                            use of the priviledge, which I have often assumed to continue to give You some account of my employment of my time. The
                            object of the present is most likely not without some Interest for You, the manner in which I have treated the subject is
                            in many respects new, and I hope however satisfactory. Communications of it are made to Europe from which I hope a return
                            of accounts upon the manner in which the corresponding operations were made by the different Governments, who have mostly
                            all of late remodelled their metric Systems; the Secretary of State has also directed by means of our foreign legation a
                            collection of authentic Standards to be made which I shall in time compare, and obtain by it a very interesting and
                            authentic collection of results, such as I believe have not yet been made to that extent.
                        I shall be happy if my work meets Your approbation I take the Liberty to avail myself of Your free postage
                            and Your Kindness to join 2 Copies for the Virginia University, one for, I believe, our Common friend Senator Cabel, and
                            one left free to Your disposition to any authority or Gentleman where it might usefull to introduce Uniformity in Weights
                            and Measures thro the United States by occasioning calls from the States to have Standards furnished to them by the
                            Treasury Department establishment under my direction. As has been introduced already by Pensylvania.
                        The Law for the Survey of the Coast of the Un: St: as framed in 1807. having been revived last Winter or
                            rather, Session of Congress, I have again charge of that work, and have therefore last fall replaced such of my signals
                            from my work of 1817. as I had need for the further prosecution of my task, which has become rather more difficult in its
                            accessories, and by the deterioration of the Instruments, procured under Your administration, has lost of those means,
                            that had been provided for it. Even my farther advanced period in life may be considered an increase of difficulties as I shall have to
                            manage a less able phisical power to the same aim, therefore with more calculation, which I shall try to make as efficient
                            as possible
                        Allow me Sir with this occasion to present You again my respects and best wishes & to claim Your Kind
                            remembrance for Your obedt St
                        
                            
                                F: R: Hassler
                            
                        
                    